DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 6 and 9 are objected to because of the following informalities: 
Claim 6 recites “obtaining second position and pose of the second interaction device”. There is a lack of antecedent basis for the term “the second interaction device”. Appropriate correction is required.

Claim 9 recites “acquiring the second display position of the second virtual object in the virtual space based on the second spatial position;,”. Here the phrase ended with both “;” and “,”. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “recognizing the third marker in the third image, acquiring relative spatial position between the third marker and a terminal device”; Independent claim 1 and first portion of claim 9 already has a terminal device. It is not clear whether applicant is claiming a new terminal device or pointing out the existing device. That’s why the limitation is indefinite.

Claim 12 recites “wherein the terminal device and the another terminal device are arranged in a same scene, the terminal device is configured for close-range sharing by the communication connection established between the terminal device and the another terminal device; and/or 
the terminal device and the another terminal device are arranged in different scenes with a distance apart from each other, the terminal device is configured for remote sharing by the communication connection established between the terminal device and the another terminal device”.  Here two limitations are combined with “and” 

Claim 17 recites “and the at least one second terminal device is arranged to capture a fourth image including a third marker via the camera”; First portion of claim 9 already has a third marker. It is not clear whether applicant is claiming a new third marker or pointing out the existing marker. That’s why the limitation is indefinite.

Claim 18 is also rejected by virtue of dependency.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 10, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Douxchamps et al. (US Pat. Pub. No. 20190371076, “Douxchamps”) in view of YU et al. (US Pat. Pub. No. 20190005838, “Yu”).
Regarding claim 13 Douxchamps teaches A system for displaying virtual content (Fig. 1), comprising 
a first terminal device (Fig. 1 element 102)  and a first interaction device (Fig.1 element 120), wherein the first interaction device is arranged with a first marker (Fig.1 element 122); 
 the first terminal device comprises: a camera, configured to capture a first image including the first marker (Fig. 2B shows capture a first image that includes marker 122; [0078] “…..The image capturing module 304 may capture an image or a sequence of images including multiple images of the hand 112 (when points towards the panel 120) and store the image or the image sequence in the database 302”);  
a processor (Fig. 3 element 316), configured to 
determine a display region corresponding to the first interaction device based on the first marker in the first image ([0049] “….Further, the interaction area 124 is defined by the plurality of markers, such as the markers 122a-d on the panel 120”) and 
render the first virtual object; ([0049] “….Further, the Input/Output viewport 200 is a space wherein the plurality of graphical user interface elements can be rendered. [0050] “…The plurality of graphical user interface elements includes, but is not limited to, a virtual button, a virtual keypad and a virtual slider”);
and a display module (Fig.3 element 310), configured to 
display the first virtual object, wherein a first display position of the first virtual object in a virtual space corresponds to the display region ([0067] “…..In other words, the plurality of graphical user interface elements can be positioned in 3D with respect to the panel 120, providing the user 110 with the 3D experience”); 
However, Douxchamps is silent about, configured to display a second virtual object corresponding to the first virtual object, wherein a second display position of the second virtual object in the virtual space corresponds to a predefined superimposing region, and the second virtual object comprises at least a part of the first virtual object. 
Yu teaches display a second virtual object corresponding to a first virtual object ([0119] “……As yet another example, as shown in FIG. 9C, a portal may be placed on or inside a virtual patient, such as portals 910a and 910b which are placed on the abdomen of a patient and enable views of the intestines and other internal organs of the virtual patient (e.g., simulated augmented reality)”); 
wherein a second display position of the second virtual object in virtual space corresponds to a predefined superimposing region; and the second virtual object comprises at least a part of the first virtual object (Here portal is positioned in a predetermined position and internal organs are viewed in the portal. Here “internal organ” is part of virtual patient. [0116] “…..As shown in FIG. 9A, the user may manipulate the graphical representation 230' of the handheld controller to position a portal 910 in a selected location in the virtual environment”. [0119] “……As yet another example, as shown in FIG. 9C, a portal may be placed on or inside a virtual patient, such as portals 910a and 910b which are placed on the abdomen of a patient and enable views of the intestines and other internal organs of the virtual patient (e.g., simulated augmented reality)…… In yet other variations, the system may additionally or alternatively include one or more portals 910 placed in predetermined locations, such as at a virtual user console in the virtual environment”); 
Douxchamps and Yu are analogous art as both of them are from the field of augmented reality.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Douxchamps by displaying a second virtual object corresponding to the first virtual object, wherein a second display position of the second virtual object in the virtual space corresponds to a predefined superimposing region, and the second virtual object comprises at least a part of the first virtual object as taught by Yu.
The motivation for the above is to provide a more detailed view for accuracy. 

Claim 1 is directed to a method and its steps are similar in scope and functions of the elements of the device claim 13 and therefore claim 1 is rejected with the same rationales as specified in the rejection of claim 13.

Regarding claim 19 Douxchamps teaches A terminal device capable of establishing communications with a first interaction device (Fig. 2B [0052] “In operation, the first device 102 having the camera 106 is configured to be used for pointing towards the panel 120 defining the physical area having the plurality of markers, such as the markers 122a-d rendered thereon”) comprising a non-transitory memory and a processor, wherein the non-transitory memory is coupled with the processor and configured to store a computer program, and the processor is arranged to execute the computer program to perform operations of ([0085] “The memory 314 stores the algorithms and instructions for performing the disclosed steps or processes.  The central processing unit (CPU) 316 may execute non-transitory computer or machine readable instructions for carrying out processes.  The CPU 316 may be configured to perform a set of steps associated with the recognizing module 306 and the rendering module 308”):
capturing a first image of a first marker, wherein the first marker is arranged on a first interaction device (Fig. 2B shows capture a first image that includes marker 122; [0078] “…..The image capturing module 304 may capture an image or a sequence of images including multiple images of the hand 112 (when points towards the panel 120) and store the image or the image sequence in the database 302”);
However Douxchamps is silent about a second interaction device;
Yu teaches A terminal device capable of establishing communications with a first interaction device and a second interaction device (Yu Fig. 2A shows terminal device 220 and two interaction devices 230 [0007] “….a head-mounted display wearable by a user, and one or more handheld controllers manipulable by the user for interacting with the virtual robotic surgical environment”);
Douxchamps and Yu are analogous art as both of them are from the field of augmented reality.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Douxchamps by having a second interaction device and establish communication as taught by Yu.
The motivation for the above is to perform simultaneous control of augmented reality display.
Douxchamps modified by Yu teaches defining a display region corresponding to the first interaction device based on the first marker in the first image (Douxchamps [0049] “….Further, the interaction area 124 is defined by the plurality of markers, such as the markers 122a-d on the panel 120”);
rendering the first virtual object; ([0049] “….Further, the Input/Output viewport 200 is a space wherein the plurality of graphical user interface elements can be rendered. [0050] “…The plurality of graphical user interface elements includes, but is not limited to, a virtual button, a virtual keypad and a virtual slider”);
wherein a first display position of the first virtual object in a virtual space corresponds to the display region (Douxchamps [0067] “…..In other words, the plurality of graphical user interface elements can be positioned in 3D with respect to the panel 120, providing the user 110 with the 3D experience”); 
and rendering second virtual object corresponding to the first virtual object, wherein a second display position of the second virtual object in the virtual space corresponds to a predefined superimposing region of the second display position, wherein the second virtual object is at least a part of the first virtual object. (Here portal Yu [0116] “…..As shown in FIG. 9A, the user may manipulate the graphical representation 230' of the handheld controller to position a portal 910 in a selected location in the virtual environment”. [0119] “……As yet another example, as shown in FIG. 9C, a portal may be placed on or inside a virtual patient, such as portals 910a and 910b which are placed on the abdomen of a patient and enable views of the intestines and other internal organs of the virtual patient (e.g., simulated augmented reality)…… In yet other variations, the system may additionally or alternatively include one or more portals 910 placed in predetermined locations, such as at a virtual user console in the virtual environment”).

Regarding claims 2 and 14 Douxchamps modified by Yu teaches the processor is further arranged to recognize the first marker in the first image (Douxchamps [0021] “In one embodiment, the rendering module is further configured to perform a perspective correction with one or more parameters defined by recognizing the plurality of markers”); 
 obtain first position and pose of the first interaction device (Douxchamps [0015] “In further embodiment, at least two of the plurality of markers are configured to be used as geometrical markers for defining a geometrical position and an orientation of the panel with respect to the first device”);
determine a first spatial position of the display region corresponding to the first interaction relative to the terminal device based on the first position and pose (Douxchamps ABSTRACT “an interaction area defined by the fiducial markers, recognizing and using a panel identifier to select a graphical user interface, rendering the graphical user interface on the augmented reality display to appear to float in a volume between the head mounted augmented reality display and the interaction area, where at least two of the fiducial markers are configured for defining a position and orientation of the panel with respect to the head mounted augmented reality display. [0017] In yet another embodiment, the method further comprises detecting movement of the first device, and employing the detected movement to adjust a location of the interaction area”); 
 determine the first display position of the first virtual object in the virtual space based on the first spatial position;  and render and display the first virtual object at the first display position. ((Douxchamps ABSTRACT “an interaction area defined by the fiducial markers, recognizing and using a panel identifier to select a graphical user interface, rendering the graphical user interface on the augmented reality display to appear to float in a volume between the head mounted augmented reality display and the interaction area, where at least two of the fiducial markers are configured for defining a position and orientation of the panel with respect to the head mounted augmented reality display”).

Regarding claims 3 and 15 Douxchamps modified by Yu teaches, wherein the processor is further arranged to acquire a selection instruction and select the second virtual object from the first virtual object in response to the selection instruction (Yu Here selection instruction happens when user places the portal at a desired/predefined  [0117] “In some variations, once the user has placed the portal 910 at a desired vantage point, a window view of the virtual environment from the vantage point of the placed portal 910 may be displayed within the portal 910, thereby offering a "preview" of the view offered by the portal 910”).

Regarding claim 7 Douxchamps modified by Yu teaches, acquiring a content switching instruction; and switching the displayed second virtual object to another portion of the first virtual object in response to the content switching instruction (Yu [0115] “…..Generally, upon selection (e.g., with one or more handheld controllers 230) of a portal, the user's apparent location may transition to the location of the selected portal, such that the user views the virtual environment from the selected portal's vantage point and has the sensation of "jumping" around the virtual environment.  By placing one or more portals around the virtual environment, the user may have the ability to quickly move between various vantage points.  Placement, adjustment, storing, and/or navigation of portals around the virtual environment may be similar to that of snap points described above”).

Regarding claim 10 Douxchamps modified by Yu teaches the first interaction device comprises a touch region, and the method further comprises: acquiring an operation instruction sent from the first interaction device, wherein the operation instruction is generated by the first interaction device based on a touch operation detected in the touch region (Douxchamps [0071] “In an alternative embodiment, the panel 120 is a touch panel (for example, such as on an iPad) delimited by the plurality of markers, such as the markers 122a-d. In such instance, the plurality of markers, such as the markers 122a-d can be printed beside the screen or rendered on the screen of the touch panel.  Further, in such instance, the panel 120 is configured to trigger detection upon touch, but the interaction is determined by the plurality of graphical user interface elements that are overlaid and displayed over the touch panel 120 (delimited by the markers 122a-d).  In this way, privacy of the interaction and/or viewing experience of the user 110 are ensured and maintained”); 
and controlling display of the first virtual object and the second virtual object based on the operation instruction (Douxchamps Fig. 2B shows first virtual object based on the instruction; 
Yu [0119] “…..as shown in FIG. 9C, a portal may be placed on or inside a virtual patient, such as portals 910a and 910b which are placed on the abdomen of a patient and enable views of the intestines and other internal organs of the 
virtual patient”).

Claims 4, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Douxchamps modified by Yu as applied to claim s3 and 13 above, and further in view of LEE et al. (KR20100032267, “Lee”, Provided in the IDS);

Regarding claim 4 Douxchamps modified by Yu is silent about capturing a second image including a second marker, wherein the second marker is arranged on a 
However Lee teaches capturing a second image including a second marker, wherein the second marker is arranged on a second interaction device (Lee Fig. 1 shows image with second interaction device 130 and marker 131a on the interaction device);  
recognizing the second marker in the second image; obtaining second position and pose of the second interaction device (Lee page 12 second paragraph “The manual operation tool 130 is preferably made of a cube shape for convenience of operation, and each side has manual operation tool identification markers 131 a and 131 b for tracking the position and orientation of the manual operation tool 130 It is provided”);  
and acquiring the selection instruction based on the second position and pose (Lee page 13 second paragraph “The 3D model selector 152 tracks the position of the manual manipulation tool 130 tracked by the marker tracking unit 142 to determine whether the manual manipulation tool 130 selects a specific 3Dmodel”). 
Lee and Douxchamps modified by Yu are analogous art as both of them are from image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Douxchamps modified by Yu by capturing a second image including a second marker, wherein the Lee.
The motivation for the above is to enhance the applicability of Douxchamps by providing additional method of selecting a portion of virtual object.

Regarding claim 9 Douxchamps modified by Yu is silent about capturing a third image including a third marker, wherein the third marker is arranged in a real scene and different from the first marker; recognizing the third marker in the third image, acquiring relative spatial position between the third marker and a terminal device; determining a second spatial position of a superimposing region relative to the terminal device based on the relative spatial position and the predefined superimposing region;  
Lee teaches capturing a third image including a third marker, wherein the third marker is arranged in a real scene and different from a first marker (Lee Fig. 1 shows camera 120 that takes image with second interaction device 130 and third marker 131a on the interaction device. This third marker is different from first marker 112);  
recognizing the third marker in the third image, acquiring relative spatial position between the third marker and a terminal device (Lee page 12 second paragraph “The manual operation tool 130 is preferably made of a cube shape for convenience of operation, and each side has manual operation tool identification markers 131 a and 131 b for tracking the position and orientation of the manual operation tool 130 It is provided”. Here a position in area 110 is the relative spatial position between third marker 131a and terminal device 140 ); 
determining a second spatial position of a superimposing region relative to the terminal device based on the relative spatial position and a predefined superimposing region;  (Fig. 1 of Lee, “second spatial position” is any position of any marker 112 in area 110, region around the position of marker 112 is “a predefined superimposing region”) ;  
Lee and Douxchamps modified by Yu are analogous art as both of them are from image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Douxchamps modified by Yu by capturing a third image including a third marker, wherein the third marker is arranged in a real scene and different from a first marker; recognizing the third marker in the third image, acquiring relative spatial position between the third marker and a terminal device; determining a second spatial position of a superimposing region relative to the terminal device based on the relative spatial position and a predefined superimposing region as taught by Lee.
The motivation for the above is to enhance the applicability of Douxchamps by providing additional method of selecting position for virtual object.
Douxchamps modified by Yu and Lee teaches acquiring the second virtual object corresponding to the first virtual object (Yu [0119] “……As yet another example, as shown in FIG. 9C, a portal may be placed on or inside a virtual patient, such as portals 910a and 910b which are placed on the abdomen of a patient and enable views of the intestines and other internal organs of the virtual patient (e.g., simulated augmented reality)”);
acquiring the second display position of the second virtual object in the virtual space based on the second spatial position (Lee “second display position” is the position of marker 112 where virtual object 510 is placed);  
and rendering the second virtual object at the second display position of the second virtual object (Yu teaches second virtual object and it will be rendered in the second display position of Lee).

Regarding claim 16 Douxchamps modified by Yu teaches camera and processor as shown above but is silent about a second interaction device, wherein the second interaction device is arranged with a second marker; the camera is further arranged to capture a second image including a second marker; and the processor is further arranged to recognize the second marker in the second image, obtain second position and pose of the second interaction device, and acquire the selection instruction based on the second position and pose.
However Lee teaches a second interaction device, wherein the second interaction device is arranged with a second marker (Lee fig. 1 shows a second interaction device 130, with marker 131a);
the camera is further arranged to capture a second image including a second marker; (Lee Fig. 1 shows camera 120 that takes image with second interaction device 130 and marker 131a on the interaction device);  
 Lee page 12 second paragraph “The manual operation tool 130 is preferably made of a cube shape for convenience of operation, and each side has manual operation tool identification markers 131 a and 131 b for tracking the position and orientation of the manual operation tool 130 It is provided”);
 and acquire the selection instruction based on the second position and pose (Lee page 13 second paragraph “The 3D model selector 152 tracks the position of the manual manipulation tool 130 tracked by the marker tracking unit 142 to determine whether the manual manipulation tool 130 selects a specific 3Dmodel”). 
Lee and Douxchamps modified by Yu are analogous art as both of them are from image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Douxchamps modified by Yu by having a second interaction device, wherein the second interaction device is arranged with a second marker; the camera is further arranged to capture a second image including a second marker; and the processor is further arranged to recognize the second marker in the second image, obtain second position and pose of the second interaction device, and acquire the selection instruction based on the second position and pose at taught by Lee.
The motivation for the above is to enhance the applicability of Douxchamps by providing additional method of selecting a portion of virtual object.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Douxchamps modified by Yu as applied to claims 3 and 13 above, and further in view of Ware ( US Pat. Pub. No. 20140347329, “Ware”).
Regarding claim 5 Douxchamps modified by Yu is silent about obtaining second position and pose of a second interaction device; generating a virtual indicator based on the second position and pose, wherein the virtual indicator is configured for indicating a direction indicated by the second interaction; and generating the selection instruction under a condition of the virtual indicator directing to the second virtual object in the first virtual object. 
Ware teaches obtaining second position and pose of a second interaction device; generating a virtual indicator based on the second position and pose, wherein the virtual indicator is configured for indicating a direction indicated by the second interaction (“[0010] In another embodiment, a system can include a display screen configured to render a projected virtual space to a user comprising one or more 
projections; a freehand user input device having a button; a tracking device configured to position a virtual pointer in a first position and a first orientation in the virtual space correlated to a first position and first orientation of the freehand user input device in the physical space.[0038] The pointer 106 can be projected in the virtual space.  The pointer 106 can appear to be extending from the physical endpoint 116 of the stylus 102.  The positioning and orientation of the pointer 106 can correspond to a line segment extending out from the position of the physical endpoint 116 with the orientation of the stylus 102 and in the interpreted direction of the stylus 102”).
and generating the selection instruction under a condition of the virtual indicator directing to the second virtual object in the first virtual object ([0038] “….The pointer 106 can appear to be extending from the physical endpoint 116 of the stylus 102.  The positioning and orientation of the pointer 106 can correspond to a line segment extending out from the position of the physical endpoint 116 with the orientation of the stylus 102 and in the interpreted direction of the stylus 102. [0040] “……Interaction with the object 110 can include selecting the object 110 or a portion of the object 110, such as selecting the roof of a house”).
Ware and Douxchamps modified by Yu are analogous art as both of them are from image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Douxchamps modified by Yu by obtaining second position and pose of a second interaction device; generating a virtual indicator based on the second position and pose, wherein the virtual indicator is configured for indicating a direction indicated by the second interaction; and generating the selection instruction under a condition of the virtual indicator directing to the second virtual object in the first virtual object as taught by Ware.
The motivation for the above is to enhance the applicability of Douxchamps by providing additional method of selecting a portion of virtual object.

 Douxchamps modified by Yu teaches wherein prior to the acquiring a content switching instruction, the method further comprises: generating the content switching instruction (In Yu when user jumps around from one place to another through portal that when generation happens and then acquires the instruction to view. [0115] “…..Generally, upon selection (e.g., with one or more handheld controllers 230) of a portal, the user's apparent location may transition to the location of the selected portal, such that the user views the virtual environment from the selected portal's vantage point and has the sensation of "jumping" around the virtual environment.  By placing one or more portals around the virtual environment, the user may have the ability to quickly move between various vantage points”) but is silent about under a condition of a virtual indicator emitted from a second interaction device points towards another portion of the first virtual object, or under a condition of the second interaction device overlapping with the another portion of the first virtual object;  and the acquiring a content switching instruction comprises: pressing a physical button on the second interaction device or on the terminal device. 
Ware teaches generating the content switching instruction under a condition of a virtual indicator emitted from a second interaction device points towards another portion of the first virtual object, or under a condition of the second interaction device overlapping with the another portion of the first virtual object; and the acquiring a content switching instruction comprises: pressing a physical button on the second interaction device or on the terminal device ([0045] “As the user depresses the button 204 on the stylus 202A, the stylus 202A shifts to the position of 202B.  This effect is related to the force applied to the button and the inevitability that the user will not be able to control all directional forces when applying a force to a stylus with six degrees of freedom in free space with no corresponding counter force to act against the movement of the button being depressed.  The display 100 electronics determines the new position of the stylus 202B and associates the pointer 206A corresponding a location or locations in the virtual space and the point of intersection 208A with the stylus 202B by shifting them to the position of pointer 206B and point of intersection 208B.  As shown here, the associated activation of the button 204 occurs at point of intersection 208B when the user intended the activation of button 204B to be at point of intersection 208A”). 
Ware and Douxchamps modified by Yu are analogous art as both of them are from image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Douxchamps modified by Yu by generating the content switching instruction under a condition of a virtual indicator emitted from a second interaction device points towards another portion of the first virtual object, or under a condition of the second interaction device overlapping with the another portion of the first virtual object; and the acquiring a content switching instruction comprises: pressing a physical button on the second interaction device or on the terminal device as taught by Ware.
The motivation for the above is to enhance the applicability of Douxchamps by providing additional method of selecting a portion of virtual object.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Douxchamps modified by Yu as applied to claim 3 above, and further in view of PAHUD et al. (US Pat. Pub. No. 20190004683, “Pahud”).
Regarding claim 6 Douxchamps modified by Yu is silent about obtaining second position and pose of the second interaction device; determining whether at least one overlapped portion appears between the second interaction device and the first virtual object based on the second position and pose; and acquiring the second virtual object corresponding to the at least one overlapped portion under a condition of the at least one overlapped portion appearing between the second interaction device and the first virtual object the first virtual object;  and generating the selection instruction.
Pahud teaches obtaining second position and pose of the second interaction device; determining whether at least one overlapped portion appears between the second interaction device and the first virtual object based on the second position and pose ([0032] “……Further, the selection profile can be extruded in an orthogonal direction from the mobile device, in particular, according to the current mobile device location and orientation. [0029] It is contemplated that the selection can occur directly (i.e., direct interaction) where the mobile device overlaps portions of the display of virtual object for making a selection”); 
and acquiring the second virtual object corresponding to the at least one overlapped portion under a condition of the at least one overlapped portion appearing between the second interaction device and the first virtual object the first virtual object;  and generating the selection instruction ([0029] “It is contemplated that the selection can occur directly (i.e., direct interaction) where the mobile device overlaps portions of the display of virtual object for making a selection” [0030] “Selection inputs are processed to determine selected portions of the virtual object.  In particular, a selection input is used to define a selection profile of the selection input”). 
Pahud and Douxchamps modified by Yu are analogous art as both of them are from image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Douxchamps modified by Yu by obtaining second position and pose of the second interaction device; determining whether at least one overlapped portion appears between the second interaction device and the first virtual object based on the second position and pose; and acquiring the second virtual object corresponding to the at least one overlapped portion under a condition of the at least one overlapped portion appearing between the second interaction device and the first virtual object the first virtual object;  and generating the selection instruction as taught by Pahud.
The motivation for the above is to enhance the applicability of Douxchamps by providing additional method of selecting a portion of virtual object.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Douxchamps modified by Yu as applied to claim 1 above, and further in view of LIU et al. (US Pat. Pub. No. 20190227764, “Liu”).
Regarding claim 11 Douxchamps modified by Yu is silent about establishing a communication connection between the terminal device and another terminal device; and sending, by the terminal device, virtual image data of the second virtual object to the another terminal device;
However Liu teaches establishing a communication connection between the terminal device and another terminal device; and sending, by the terminal device, virtual image data of the second virtual object to the another terminal device ([0016] “In the embodiments of the present disclosure, the multi-screen interaction system in an AR scene includes the first terminal device and the second terminal device between which a communication connection is established. [0036] 102.  In a process that the first terminal device displays the resource object, the second terminal device captures the AR marker embedded in the resource object from the first terminal device through the communication connection”);
Liu and Douxchamps modified by Yu are analogous art as both of them are from image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Douxchamps modified by Yu by establishing a communication connection between the terminal device and another terminal device; and sending, by the terminal device, virtual image data of the second virtual object to the another terminal device as taught by Liu.
The motivation for the above is to share the responsibility of generating AR image.
Douxchamps modified by Yu and Liu teaches wherein the virtual image data is configured to indicate the another terminal device to perform operations of: capturing a fourth image including a third marker, and recognize the third marker in the fourth image;  determining a third spatial position of a superimposing region relative to the another terminal device; and generating the second virtual object based on the virtual image data and displaying the second virtual object at the third spatial position (Liu [0016] “…….the second terminal device captures the AR marker embedded in the resource object from the first terminal device through the communication connection, so that the second terminal device displays an AR effect in the AR scene based on the AR marker.  In the embodiments of the present disclosure, the AR effect displayed on the second terminal device is triggered by the AR marker displayed in the first terminal device”).
 
Regarding claim 12 Douxchamps modified by Yu and Liu teaches, wherein the terminal device and the another terminal device are arranged in a same scene, the terminal device is configured for close-range sharing by the communication connection established between the terminal device and the another terminal device; and/or 
the terminal device and the another terminal device are arranged in different scenes with a distance apart from each other, the terminal device is configured for remote sharing by the communication connection established between the terminal device and the another terminal device (Liu Fig. 3 shows first and second terminal devices are in same scene and they are close-range sharing as both of them displays same AR marker).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Douxchamps modified by Yu as applied to claim 13 above, and further in view of
Lee and Liu.
	Regarding claim 17 Douxchamps modified by Yu is silent about a third marker and at least one second terminal device, wherein the third marker is arranged in a real scene and different from the first marker; the first terminal device further comprises a communication module, configured to establish a communication connection with the at least one second terminal device and send virtual image data of the second virtual object to the at least one second terminal device;  and the at least one second terminal device is arranged to capture a fourth image including a third marker via the camera;  recognize the third marker in the fourth image via the processor;  determine a third spatial position of the superimposing region relative to the at least one second terminal;  generate the second virtual object based on the third spatial position and the virtual image data;  and display the second virtual object via the display module. 
	Lee teaches a third marker, wherein the third marker is arranged in a real scene and different from the first marker (Lee Fig. 1 shows camera 120 that takes image with second interaction device 130 and third marker 131a on the interaction device. This third marker is different from first marker 112);  
Lee and Douxchamps modified by Yu are analogous art as both of them are from image processing.
Douxchamps modified by Yu by having a third marker, wherein the third marker is arranged in a real scene and different from the first marker  as taught by Lee.
The motivation for the above is to enhance the applicability of Douxchamps by providing additional method of selecting position for virtual object.
Douxchamps modified by Yu and Lee is silent about at least one second terminal device, the first terminal device further comprises a communication module, configured to establish a communication connection with the at least one second terminal device and send virtual image data of the second virtual object to the at least one second terminal device;  and the at least one second terminal device is arranged to capture a fourth image including a third marker via the camera;  recognize the third marker in the fourth image via the processor;  determine a third spatial position of the superimposing region relative to the at least one second terminal;  generate the second virtual object based on the third spatial position and the virtual image data;  and display the second virtual object via the display module. 
Liu teaches at least one second terminal device, the first terminal device further comprises a communication module, configured to establish a communication connection with the at least one second terminal device and send virtual image data of the second virtual object to the at least one second terminal device; ([0016] “In the embodiments of the present disclosure, the multi-screen interaction system in an AR scene includes the first terminal device and the second terminal device between which a communication connection is established. [0036] 102.  In a process that the first terminal device displays the resource object, the second terminal device captures the AR marker embedded in the resource object from the first terminal device through the communication connection”);
Liu and Douxchamps modified by Yu and Lee are analogous art as both of them are from image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Douxchamps modified by Yu and Lee by having at least one second terminal device, the first terminal device further comprises a communication module, configured to establish a communication connection with the at least one second terminal device and send virtual image data of the second virtual object to the at least one second terminal device as taught by Liu.
The motivation for the above is to share the responsibility of generating AR image.
Douxchamps modified by Yu, Lee and Liu teaches and the at least one second terminal device is arranged to capture a fourth image including a third marker via the camera;  recognize the third marker in the fourth image via the processor;  determine a third spatial position of the superimposing region relative to the at least one second terminal;  generate the second virtual object based on the third spatial position and the virtual image data;  and display the second virtual object via the display module (Liu [0016] “…….the second terminal device captures the AR marker embedded in the resource object from the first terminal device through the communication connection, so that the second terminal device displays an AR effect in the AR scene based on the AR marker.  In the embodiments of the present disclosure, the AR effect displayed on the second terminal device is triggered by the AR marker displayed in the first terminal device”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over  Douxchamps modified by Yu, Lee and Liu as applied to claim 17 above, and further in view of Comer et al. (US Pat. Pub. No. 20190272674, “Comer”).
Regarding claim 18 Douxchamps modified by Yu, Lee and Liu is silent about wherein the first terminal device and the at least one second terminal device are configured to display the second virtual object from a same visual angle; 
or the at least one second terminal device is configured to display a face of the second virtual object which is different from the first terminal device by changing a relative spatial position between the at least one second terminal device and the third marker. 
Comer teaches wherein the first terminal device and the at least one second terminal device are configured to display the second virtual object from a same visual angle ([0027] “…..Continuous monitoring reduces drift and variation in the presentation of the virtual object as multiple head mounted displays should have the virtual object presented with the same offset at the same position, orientation and scale”). 
Comer and Douxchamps modified by Yu, Lee and Liu are analogous art as both of them are from image processing.
Douxchamps modified by Yu, Liu and Lee to have the first terminal device and the at least one second terminal device display the second virtual object from a same visual angle as taught by Comer.
The motivation for the above is to have less variation in the presentation of virtual object and multiple users can enjoy same view.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Douxchamps modified by Yu as applied to claim 19 above, and further in view of Lee and Liu.
Regarding claim 20 Douxchamps modified by Yu is silent about capturing a third image including a third marker, wherein the third marker is arranged in a real scene and different from the first marker; recognizing the third marker in the third image, and acquiring relative spatial position between the third marker and the terminal device; determining a second spatial position of the superimposing region relative to the terminal device based on the relative spatial position and a position relation between a predefined superimposing region and the third marker;  
Lee teaches capturing a third image including a third marker, wherein the third marker is arranged in a real scene and different from the first marker (Lee Fig. 1 shows camera 120 that takes image with second interaction device 130 and third marker 131a on the interaction device. This third marker is different from first marker 112);  
Lee page 12 second paragraph “The manual operation tool 130 is preferably made of a cube shape for convenience of operation, and each side has manual operation tool identification markers 131 a and 131 b for tracking the position and orientation of the manual operation tool 130 It is provided”. Here a position in area 110 is the relative spatial position between third marker 131a and terminal device 140);
determining a second spatial position of the superimposing region relative to the terminal device based on the relative spatial position and a position relation between a predefined superimposing region and the third marker (Fig. 1 of Lee, “second spatial position” is any position of any marker 112 in area 110, region around the position of marker 112 is “a predefined superimposing region”);
Lee and Douxchamps modified by Yu are analogous art as both of them are from image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Douxchamps modified by Yu by capturing a third image including a third marker, wherein the third marker is arranged in a real scene and different from the first marker; recognizing the third marker in the third image, and acquiring relative spatial position between the third marker and the terminal device; determining a second spatial position of the superimposing region relative to the terminal device based on the relative spatial position and a position relation between a predefined superimposing region and the third marker as taught by Lee.
Douxchamps by providing additional method of selecting position for virtual object.
Douxchamps modified by Yu and Lee teaches acquiring the second virtual object corresponding to the first virtual object, acquiring the second display position of the second virtual object in the virtual space based on the second spatial position, and rendering the second virtual object based on the second display position of the second virtual object (Yu [0119] “……As yet another example, as shown in FIG. 9C, a portal may be placed on or inside a virtual patient, such as portals 910a and 910b which are placed on the abdomen of a patient and enable views of the intestines and other internal organs of the virtual patient (e.g., simulated augmented reality)”.
Lee “second display position” is the position of marker 112 where virtual object 510 is placed. Yu teaches second virtual object and it will be rendered in the second display position of Lee).
Douxchamps modified by Yu and Lee is silent about the processor is further 
arranged to operate operations of: establishing a communication connection with another terminal device; and sending virtual image data of the second virtual object to the another terminal device, wherein the virtual image data is arranged to instruct the another terminal device to capture a fourth image including a third marker;  recognize the third marker in the fourth image;  determine a third spatial position of the superimposing region relative to the another terminal device;  and generate and display the second virtual object based on the third spatial position and the virtual image data. 
	Liu teaches establishing a communication connection with another terminal device; and sending virtual image data of the second virtual object to the another ([0016] “In the embodiments of the present disclosure, the multi-screen interaction system in an AR scene includes the first terminal device and the second terminal device between which a communication connection is established. [0036] 102.  In a process that the first terminal device displays the resource object, the second terminal device captures the AR marker embedded in the resource object from the first terminal device through the communication connection”);
Liu and Douxchamps modified by Yu and Lee are analogous art as both of them are from image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Douxchamps modified by Yu and Lee by establishing a communication connection with another terminal device; and sending virtual image data of the second virtual object to the another terminal device as taught by Liu.
The motivation for the above is to share the responsibility of generating AR image.
Douxchamps modified by Yu, Lee and Liu teaches wherein the virtual image data is arranged to instruct the another terminal device to capture a fourth image including a third marker; recognize the third marker in the fourth image; determine a third spatial position of the superimposing region relative to the another terminal device;  and generate and display the second virtual object based on the third spatial position and the virtual image data (Liu [0016] “…….the second terminal device captures the AR marker embedded in the resource object from the first terminal device through the communication connection, so that the second terminal device displays an AR effect in the AR scene based on the AR marker.  In the embodiments of the present disclosure, the AR effect displayed on the second terminal device is triggered by the AR marker displayed in the first terminal device”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612